Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PLEASE NOTE:  Applicant’s claim set appears to include two Claim 5’s, the first Claim 5 being embedded within Claim 4.  Examiner has renumbered the claims to account for this addition such that there are now 21 claims.  Examiner further notes that Applicant will either have to cancel one claim or will have to pay for 21 claims during prosecution.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mallesan et al. (U.S. Patent Application Publication No. 2018) in view of Imamura et al. (U.S. Patent Application Publication No. 20190213572).

As per Claims 1 and 7, Mallesan et al. disclose a merchandise sales processing apparatus (Mallesan et al. disclose a user device for processing smart container payments (FIG. 5) comprising:
a settlement processor configured to perform settlement of a merchandise within a container including a first tag based on radio tag information read from a second radio tag of the merchandise (Mallesan et al. disclose the user device having payment features (FIG. 5) to settle a container that includes a first tag (FIG. 1) based on information read from products having tags [0082]);
an initialization processor configured to initialize the container to a second state by communicating with the first tag (Mallesan et al. disclose sending an activation signal to a cloud platform to associate the cart with the user device to perform registration and settlement processes (FIG. 8) [0075]);
and a mode switch (Mallesan et al. disclose a user device executing an application [0075] that associates and disassociates the user device with the smart cart (FIG. 8)) configured to:
	change a mode of the container to a first mode indicative of being in a first state in response to the settlement processor performing the settlement (Mallesan et al. disclose the user device disassociating the user device from the smart cart in response to completing a checkout event (FIG. 8));
	and change the mode of the container to a second mode indicative of being in the second state in response to the initialization processor performing the initialization (Mallesan et al. disclose associating a smart shopping cart with a user device via an activation signal for registration and checkout purposes (FIG. 8)).  
Mallesan et al. do not explicitly disclose a container including a first radio tag and radio tag with respect to the smart cart identifier.  Specifically, Mallesan et al. disclose the identifier comprising a 
It would be obvious to a person having ordinary skill in the art to modify the systems and steps of Mallesan et al. in view of Morita with a container including a first radio tag and radio tag as seen in Imamura et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating settlements.   

As per Claims 4 and 10, Mallesan et al. disclose the container is a bag used by a customer [0017].

As per Claims 5 and 11, Mallesan et al. do not explicitly disclose but Imamura et al. do teach the first radio tag stores information related to the customer who uses the container [0043].
It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Mallesan et al. with the first radio tag stores information related to the customer who uses the container as seen in Imamura et al. in order to mitigate the need for payment procedures thus improving shopping efficiency [0045].  

As per Claims 6 and 12, Mallesan et al. disclose the container is an in-store basket [0017].

Claims 2-3, 8-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mallesan et al. (U.S. Patent Application Publication No. 2018) in view of Imamura et al. (U.S. Patent Application Publication No. 20190213572) and Morita (U.S. Patent Application Publication No. 20120221423).

As per Claims 2 and 8, Mallesan et al. do not explicitly disclose but Morita does teach the mode switch causes a light emitter included in the container to emit light in a first light emission pattern corresponding to the first mode [0065-0066].
It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Mallesan et al. with the mode switch causes a light emitter included in the container to emit light in a first light emission pattern corresponding to the first mode as seen in Morita in order to ease identification of settled and unsettled goods, thus reducing the loads of shop clerks [0068].  

As per Claims 3 and 9, Mallesan et al. do not explicitly disclose but Morita does teach the mode switch causes the light emitter to emit light in a second light emission pattern corresponding to the second mode different than the first light emission pattern [0065-0066].  
It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Mallesan et al. with the mode switch causes the light emitter to emit light in a second light emission pattern corresponding to the second mode different than the first light emission pattern as seen in Morita in order to ease identification of settled and unsettled goods, thus reducing the loads of shop clerks [0068].  

As per Claim 21, Mallesan et al. and Morita do not explicitly disclose but Imamura et al. do teach the transmitter includes an RFID tag [0050] [0063]. 
It would be obvious to a person having ordinary skill in the art to modify the systems and steps of Mallesan et al. in view of Morita with the transmitter includes an RFID tag as seen in Imamura et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating settlements.   

Claims 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mallesan et al. (U.S. Patent Application Publication No. 2018) in view of Morita (U.S. Patent Application Publication No. 20120221423).

As per Claim 13, Mallesan et al. disclose a container for collecting merchandise for purchase at a point-of-sale terminal (Mallesan et al. disclose a shopping cart comprising a basket portion (i.e. a container) (FIG. 1)), the container comprising:
a housing for storing the merchandise (Mallesan et al. disclose a basket portion of the container (FIG. 1));
a handle coupled to the housing to assist a customer in carrying the container (Mallesan et al. disclose a handle and frame attached to the basket portion of the cart such that the basket can be carried on the cart (FIG. 1));
a transmitter coupled to the housing, the transmitter configured to communicate with the point-of-sale terminal (Mallesan et al. disclose a computer coupled to the basket portion (FIG. 1) [0014] for communicating with the cloud and user device for checkout [0014]).
Mallesan et al. do not explicitly disclose but Morita does teach
and an indicator disposed along an exterior of the housing, the indicator configured to transition from a first state indicating that the merchandise has not been purchased via the point-of-sale terminal to a second state indicating that the merchandise has been purchased via the point-of-sale terminal in response to the transmitter receiving an indication regarding a completed purchase of the merchandise from the point-of-sale terminal (FIG. 4) [0065-0066]. 
It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Mallesan et al. with and an indicator disposed along an exterior of the housing, the indicator configured to transition from a first state indicating that the merchandise has not been purchased via the point-of-sale terminal to a second state indicating that the merchandise has been purchased via the point-of-sale terminal in response to the transmitter receiving an indication regarding a completed purchase of the merchandise from the point-of-sale terminal as seen in Morita in order to ease identification of settled and unsettled goods, thus reducing the loads of shop clerks [0068].  

As per Claim 14, Mallesan et al. disclose the container is a basket [0017].

As per Claim 15, Mallesan et al. disclose the container is a basket [0017].  

As per Claim 16, Mallesan et al. disclose the transmitter is configured to store information related to the customer and transmit the information to the point-of-sale terminal (Mallesan et al. disclose the computer storing and sending the customer’s cart contents [0016]).  

As per Claim 17, Mallesan et al. do not explicitly disclose but Morita does teach the indicator includes a light emitter (FIGs. 1, 4) [0065-0066].
It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Mallesan et al. with the indicator includes a light emitter as seen in Morita in order to ease identification of settled and unsettled goods, thus reducing the loads of shop clerks [0068].  

As per Claim 18, Mallesan et al. do not explicitly disclose but Morita does teach the first state is a first color and the second state is a second color [0065-0066].
It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Mallesan et al. with the first state is a first color and the second state is a second color as seen in Morita in order to ease identification of settled and unsettled goods, thus reducing the loads of shop clerks [0068].  

As per Claim 20, Mallesan et al. do not explicitly disclose but Morita does teach the first state is an on state and the second state is an off state [0065-0066].
It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Mallesan et al. with the first state is an on state and the second state is an off state as seen in Morita in order to ease identification of settled and unsettled goods, thus reducing the loads of shop clerks [0068].  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mallesan et al. (U.S. Patent Application Publication No. 2018) in view of Morita (U.S. Patent Application Publication No. 20120221423) and Stawar et al. (U.S. Patent Application Publication No. 20080230603).  

As per Claim 19, Mallesan et al. do not explicitly disclose but Stawar et al. do teach the indicator is configured to transition to a third state after a threshold period of time of being in at least one of the first state or the second state, wherein the third state is an off state [0068].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Mallesan et al. with the indicator is configured to transition to a third state after a threshold period of time of being in at least one of the first state or the second state, wherein the third state is an off state as seen in Stawar et al. in order to conserve power in the indicating unit, thereby decreasing energy consumption, and thus decreasing overhead costs for a retailer.  One having ordinary skill in the art would be motivated to make this modification in order to decrease retailer expenditures and thus increase retailer profits.  These inventions when viewed in a combined state would yield predictable results in facilitating retail settlements. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Clark et al. (U.S. Patent Application Publication No. 20180218347) (disclosing shopping carriers with light indicators to signal the status of goods).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.B./Examiner, Art Unit 3627         


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627